The plaintiff in error, W.S. Biggs, was convicted at the November, 1913, term of the superior court of Muskogee county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same and his punishment fixed at a fine of $150 and imprisonment in the county jail for a period of sixty days. Judgment was pronounced on the 13th day of December, 1913. The appeal was filed in this court on the 12th day of February, 1914. The Attorney General filed a motion to dismiss the appeal on the ground that the same was not filed in this court within the time allowed by the statute and the orders of the trial court. That court fixed sixty days within which plaintiff in error was required to perfect an appeal in this court. No extension of this time is shown by the record. The appeal was not filed within that time. It therefore follows that the motion to dismiss is well taken and must be sustained. This court has no jurisdiction to determine any question raised by record on the merits. The appeal is dismissed.